OPINION OF THE COURT
Per Curiam.
Peter J. Moriarity has submitted an affidavit dated April 15, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
Mr. Moriarity acknowledges in his affidavit that he has been served with a notice of petition and petition containing 27 charges of professional misconduct against him, including allegations that he neglected legal matters entrusted to him and failed to cooperate with the investigations of his misconduct.
Mr. Moriarity indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits of the disciplinary charges pending against him. Mr. Moriarity further acknowledges that any order permitting him to resign may require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the New York Lawyer’s Fund for Client Protection, and that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him. Mr. Moriarity specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel for the Grievance Committee recommends that the court accept the proffered resignation. Under the circumstances, the resignation of Peter J. Moriarity as a member of the Bar is accepted and directed to be filed. Accordingly, Peter J. Moriarity is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and O’Brien, JJ., concur.
Ordered that the resignation of Peter J. Moriarity is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Peter J. Moriarity is disbarred and his name is *98stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Peter J. Moriarity shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Peter J. Moriarity is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the petitioner shall serve a copy of this opinion and order upon the respondent at his designated Florida address, by regular and certified mail.